This case is controlled by previous rulings of this court in  Nickles v. County Board of Education of Richmond County,  203 Ga. 755 (48 S.E.2d 546); Smith v. McMichael,  203 Ga. 74 (45 S.E.2d 431); Smith v. Augusta, 203 Ga. 511
(47 S.E.2d 582); Cox v. City of *Page 321 Hapeville, 203 Ga. 263 (46 S.E.2d 122); Bergman v.  Dutton, 203 Ga. 672 (48 S.E.2d 101). The act of the General Assembly (Ga. L. 1947, p. 1573 et seq.), pertaining to the abolishment of the offices of Tax Collector and Tax Receiver of Tattnall County and the creation of the office of County Tax Commissioner of Tattnall County, is a special act and is, therefore, subject to the provisions of article 3, section 7, paragraph 15, of the Constitution of 1945 (Code, Ann. Supp., § 2-1915). It being conceded by all parties that the act in question does not contain proof of advertisement as required by the cited constitutional provision, under the cited decisions of this court, the act is unconstitutional and void, notwithstanding the fact that the act was approved by the voters of Tattnall County in a referendum, as provided by the act; and the trial court did not err in so ruling.
Judgment affirmed. All the Justices concur, except Bell, J., absent on account of illness.
                      No. 16335. OCTOBER 11, 1948.